              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                  CIVIL CASE NO. 3:20-cv-00453-MR


RAMON GIVENS,                    )
                                 )
               Plaintiff,        )
                                 )
vs.                              )                   ORDER
                                 )
J.C. MOORE, et al.,              )
                                 )
               Defendants.       )
________________________________ )

     THIS MATTER is before the Court on periodic review of the docket.

     The Complaint passed initial review on the pro se incarcerated

Plaintiff’s claims that Defendants used excessive force and/or failed to

intervene in a use of excessive force. [Docs. 22, 25]. Summons were

electronically issued to the U.S. Marshal for service on Defendants Banham,

Burch and Zederbaum on June 15, 2021, but no returns of service for these

Defendants have been filed to date.

     In actions brought in forma pauperis under § 1915(d), “[t]he officers of

the court shall issue and serve all process, and perform all duties in such

cases.” 28 U.S.C. § 1915(d); see Fed. R. Civ. P. 4(c)(3) (“At the plaintiff’s

request, the court may order that service be made by a United States

marshal or deputy marshal or by a person specially appointed by the court.


        Case 3:20-cv-00453-MR Document 37 Filed 09/09/21 Page 1 of 2
The court must so order if the plaintiff is authorized to proceed in forma

pauperis under 28 U.S.C. § 1915….”).

     The U.S. Marshal is instructed to inform the Court within 14 days of the

status of its attempts to locate and serve Defendants Banham, Burch, and

Zederbaum.

     IT IS, THEREFORE, ORDERED that the U.S. Marshal shall inform the

Court within 14 days of this Order of the status of its efforts to locate and

serve Defendants Banham, Burch, and Zederbaum.

     IT IS SO ORDERED.
                             Signed: September 9, 2021




                                        2



        Case 3:20-cv-00453-MR Document 37 Filed 09/09/21 Page 2 of 2
